DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) dated 01/18/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 01/18/2022 are acknowledged.  
In light of limiting claims to adipose tissue, the previous 112(a) written description rejection is withdrawn. 
In light of filed terminal disclaimer, the previous nonstatutory double patenting rejection is withdrawn. 
In light of amending the definition of HMB the previous 112(b) rejection is withdrawn. 
In light of amending claim 5 and further clarification, the previous 112(b) rejection is withdrawn.  
Since amended claims are limited to adipose tissue, the previous 103 rejections are withdrawn. However, a new 103 rejection is made, based on different interpretation of previously applied reference(s). In addition, a new 112(b) rejection is also made. 


Response to Arguments
Applicant’s arguments filed on 06/27/2022 have been fully considered but they are moot in view of new grounds of rejection. Alternatively, the new rejection can be a response to applicants remarks.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2, recites free acid form, and lactone, and these have antecedent issues. In its independent claim, the recited butyrate can be in its ester form or its anionic form (or salt form) by definition. So, the free acid form and lactone are excluded. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites lactone, which is a cyclic ketone. It is not clear how it forms a salt or ester with HMB. 
Claim 3 recites chromium salt, however, Cr(II) typically forms a ring complex with HMB, through -OH and -COOH groups of HMB. If so, how it effects its function. 
To overcome the rejection, simply say hydroxy-beta-methylbutyric acid (HMB), or its salt form or esters, thereof in claim 1, and cancel claim 2. In claim 3, delete Cr. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stout et al (Experimental Gerontology, 2015, 64, 33-34) in view of Rathmacher et al (US 2012/0053240 A1).     
For claim 1:
Stout et al teach HMB supplementation and resistance exercise significantly reduce abdominal adiposity in healthy elderly men, wherein HMB supplementation comprises 1.5 g CaHMG and 4 g carbohydrate twice daily [see right column, 1st paragraph in page 33 and Table 1]. Stout et al also stated that while HMB may improve the capacity to utilize fat, and their data suggested that without exercise, no significant change in abdominal fat mass occurred, whereas all subjects in the resistance training HMB group resulted in a decrease in fat mass [see Discussion, Fig.1].
In the above, the abdominal adiposity is interpreted as adipocytes are in the form of adipose tissue and therefore, it meets claim limitation. Please note that adipose tissue commonly known as body fat or loose connective tissue composed of adiopocytes (or fat cells). It is found all over the body. 
The difference between Stout et al and instant claims are as follows:
Stout et al silent on adipose tissue. 
Stout et al silent on applicants cited range of 0.5 g to 30 g of HMB, and 
Stout et al does not explicitly teach the applicants limitation ‘inducing fat loss by increasing intracellular lipolysis while enhancing lean mass’. 
With regard to (i) of above, adipose tissue commonly known as body fat or loose connective tissue composed of adiopocytes (or fat cells). It is found all over the body. So, the abdominal adiposity in the prior art teaching is interpreted as adipocytes are in the form of adipose tissue and therefore, it meets claim limitation. Moreover, claims do not further limit any additional condition or component in the composition, which makes HMB specifically targets adipose tissue. Therefore, HMB in the teachings of Stout et al targets adipose tissue. 
With regard to (ii) of above, though Stout et al teach 1.5 g of CaHMG which reads applicants claim, but Rathmacher et al cures this deficiency. 
Rathmacher et al teach and established the fact that 0.5 g to 30 g of HMB results in a greater effectiveness of the composition [see claim 1]. Even if we ignore Rathmacher et al, the effective amount of composition is considered as a result effective variable and a skilled person in the art would determine it through a routine experimentation, and therefore it is obvious. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
With regard to (iii) of above, the prior art established the fact that HMB supplementation significantly reduced the adiposity in healthy elderly men. This can be interpreted as HMB inducing fat loss, by intracellular lipolysis, which resulted in lean mass. In other words, HMB associated with lipolysis and the fat mass goes down, naturally muscle becomes lean mass, and therefore it is obvious, absent evidence to the contrary. 
For claims 2 and 3:
Stout et al teach sodium form of HMB [see right column, 1st paragraph in page 33].
For claim 4 and 5:
These are optional limitations and are not mandatory. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, association of HMB with fat loss, and their dosage amounts etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference(s) and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658